DETAILED ACTION
Claims 1-30 are currently pending and are addressed below.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A vision aided inertial navigation system by subsets of poses.
A Jacobian based inertial navigation system based on row by row image data.
A system for estimating image row data by a motion sensor.
The species are independent or distinct because claims to the different species recites the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because of the following: Species A, B, and C are directed to different types of image based trajectory observations. The inventions are independently distinct from the other because: Species A is directed to a vision aided inertial navigation system based on subsets of poses while Species B is directed a Jacobian based inertial navigation system based on row by row image data. The subsets data of Species A does not require the Jacobian row by row data of Species B and Jacobian row by row data does not need subset of poses from image data to function. 
Species A is directed to a vision aided inertial navigation system based on subsets of poses while Species C is directed to a system for estimating image row data. The inertial navigation system of Species A does not need to be based on row data from image data from Species C and estimating image row data does not need inertial navigation systems of Species A to function.
Species B is directed a Jacobian based inertial navigation system based on row by row image data while Species C is directed to a system for estimating image row data by a motion sensor. The Jacobian based inertial navigation of Species B does not require a motion sensor estimation system of Species C to function and estimation with a motion sensor of Species C does not need the workings of a Jacobian inertial navigation to function.
Accordingly, the prior art applicable to Species A would not likely be applicable to species B or Species C.  The prior art applicable to Species B would not likely applicable to Species A or Species C. The prior art applicable to Species C would not likely be applicable to Species A or Species B.
Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field
of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C, 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any 
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. if claims are added alter the election, applicant must indicate which are readable upon the elected species, MPRP § 809.02(a).Applicant is advised that the reply to this requirement to be complete must Include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification
Separate status in the art when classifiable together
A different field of search
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662





/TUAN C TO/Primary Examiner, Art Unit 3662